DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/12/2022 in response to Office Action 6/10/2022 have been fully considered but they are not persuasive for the following reasons:
Regarding Applicant’s arguments with respect to claims 1-20 are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub 20160016706 by Rognard et al. (hereinafter “Rognard”).
Regarding claim 1, Rognard teaches a closure (Fig 84, closure 1010; examiner notes that though one embodiment is in Figure 84, [0112] all embodiments’ elements may be used together or separately) for a container (Fig 83, shows neck of a container [0111]), the closure comprising:
   a closure shell (Figs 81 and 84, lid 1014) having a first interior surface (Fig 83 shows an interior surface of the lid); 
   a tamper evident band (Fig 71, 816 with band 817) having a second interior surface (Fig 71 shows an interior surface of the band);  
   a first hinge (Fig 87, 1080) and a second hinge (Fig 87, 1082), each having a first end (Fig 87, where 1080 and 1082 ends at the lid), a second end (Fig 87, where 1080 and 1082 ends at the band), and a flexible gathered portion located therebetween (Fig 72, divot of hinge 832 is gathered portion therebetween hinge ends, wherein the hinge is shown flexible in Figures 78 and 90), the first end being coupled to the closure shell and the second end being coupled to the tamper evident band (Fig 84 shows coupled), and
	a guide tab extending between the first and second hinges (Figs 82 and 84, 1096 is between), the guide tab configured to guide the closure during an opening operation (Figs 90-92, 1096 is guiding the lid), 
       wherein, in each hinge, at least a portion of the gathered portion extends radially inward with respect to the interior surface of the closure shell (Fig 72, a portion of the gathered portion of 832 is shown extending radially inward with respect to the interior surface of the lid),
   and wherein said flexible gathered portion of each hinge is configured to elongate and torsionally flex with respect to the remaining portion of the hinge when the closure shell undergoes an opening or closing operation ([0030] [0032] hinge links stretch (i.e. elongate) with tension force and are torqued with torsion force when in the open position).

Regarding claim 2, Rognard further teaches at least one retaining bead (see examiner annotated Rognard Figure, hereinafter “EAFR71”) that extends inward from and circumferentially along the second interior surface of the tamper evident band (EAFR71, the bead is shown extending directly inward from the interior surface of the band 816 with 817, and is circumferential), 
     wherein a first portion of the retaining bead (EAFR71, left from the viewer perspective, a lower portion of the bead) is vertically offset (EAFR71) from a second section of the retaining bead (EAFR71, right from viewer perspective, a higher section of the bead) and the second section of the retaining bead is positioned approximately beneath the hinge (EAFR71 shows said right side higher section beneath the hinge) and configured to prevent the tamper evident band from moving over (see “retention” bead) a neck ring of the container (Fig 83 shows a container neck ring).


    PNG
    media_image1.png
    514
    850
    media_image1.png
    Greyscale


Regarding claim 3, Rognard further teaches the retaining bead (EAFR71) is a continuous bead formed circumferentially along (EAFR71 shows bead is continuous circumferentially along) the second interior surface of the tamper evident band (EAFR71, interior surface of the band 816 with 817).

Regarding claim 4, Rognard further teaches the retaining bead (EAFR71) is formed as an intermittent bead (EAFR71, 817a) formed circumferentially along (EAFR71 shows 817a is continuous circumferentially along) the second interior surface of the tamper evident band (EAFR71, interior surface of the band 816 with 817).

Regarding claim 5, Rognard further teaches the retaining bead (EAFR71) is integrally formed (EAFR71 cross section shows integrally formed) with the tamper evident band (EAFR71, interior surface of the band 816 with 817).

Regarding claim 6, Rognard already teaches a guide tab (Fig 84, 1096) coupled to the tamper evident band (Fig 71, 816 with 817) of the closure (Fig 84, 1010).

Regarding claim 7, Rognard further teaches a guide tab (Fig 83, 1098) coupled to the closure shell (Figs 81 and 84, lid 1014) of the closure (Fig 84, 1010).

Regarding claim 8, Rognard further teaches a frangible attachment bridge (EAFR71, 818 couples to) that couple the closure shell (1014) to the tamper evident band (816 with 817), wherein the bridges are readily breakable when the closure shell is moved relative to the tamper evident band ([0049] bridges are breakable upon first opening of the closure). 

Regarding claim 9, Rognard further teaches the hinge (Fig 87, 1080 and 1082) includes additional flexible gathered portions sequentially formed within the hinge (Fig 78 shows additional flexible gathered portions flexibly gathering sequentially formed in a bottom to top direction from the viewer perspective).

Regarding claim 10, Rognard further teaches the flexible gathered portion (Fig 72, divot of hinge 832) V-shaped or U-shaped (examiner chooses ‘or U-shaped’; Fig 72, the gathered portion is shown U shaped).

Regarding claim 11, Rognard further teaches the flexible gathered portion (Fig 72, divot of hinge 832) includes additional flexible gathered portions (Fig 78 shows additional flexible gathered portions flexibly gathering sequentially formed in a bottom to top direction from the viewer perspective), each being V-shaped or U-shaped (examiner chooses ‘or U-shaped’; Fig 72, the gathered portion is shown U shaped, and Fig 78 the additional portions are shown U shaped).

Regarding claim 12, Rognard already teaches the hinge keeps the closure shell tethered (Fig 90, the lid is shown tethered by the hinge) to the tamper evident band (Fig 71, 816 with 817) when the closure shell is in an open position (Figs 90-92).

Regarding claim 14, Rognard further teaches the tamper evident band (Fig 71, 816 with 817) is a foldable band ([0318] 1097 deforms) comprising a first ratchet at a first height (EAFR71, left 817a from viewer perspective, is at a height closer to 818 than the second ratchet) and a second ratchet at a second height (EAFR71, right 817a from viewer perspective, is at a height further from 818 than the first ratchet), smaller than that the first height (further from 818 means smaller second height than first height from the bottom of the closure in the Figure), the second ratchet being positioned approximately beneath at least a portion of the hinge (EAFR71 shows said second ratchet on the right to be approximately positioned beneath a portion of the hinge), 
such that when a tamper evident band is folded along a hinge (Fig 90 shows 1097 folded along hinge), the first and second ratchets are located on a second interior surface of the tamper band (EAFR71 interior surface of 816 with 817) and are configured to prevent the tamper evident band from moving over a neck ring of a container (Fig 83 and [0298] 817a engages locking bead on container neck).

(Wherein Rognard further teaches, EAFR71, a middle ratchet 817a between the left and right ratchets at a height between the heights of the left and right ratchets)

Regarding claim 15, Rognard already teaches an intermediate ratchet being positioned between the first and second ratchets and having a height that is intermediate between the first and second ratchets (EAFR71, a middle ratchet 817a between the left and right ratchets at a height between the heights of the left and right ratchets).

Regarding claim 16, Rognard further teaches a method of making ([0065] closure is “formed” from plastic, thus made, hence “making”) a closure (Fig 84, closure 1010; examiner notes that though one embodiment is in Figure 84, [0112] all embodiments’ elements may be used together or separately) for a container (Fig 83, shows neck of a container [0111]), the method comprising:
   forming a closure shell (Figs 81 and 84, lid 1014 is formed [0065]) having a first interior surface (Fig 83 shows an interior surface of the lid); 
   forming a tamper evident band (Fig 71, 816 with band 817 is formed [0065]) having a second interior surface (Fig 71 shows an interior surface of the band); and 
   forming a first hinge and a second hinge (Fig 87, 1080 and 1082 is formed [0065]) configured to couple the closure shell to the tamper evident band, each of the hinges having a first end coupled to the closure shell (Fig 87, where 1080 and 1082 ends at the lid), a second end coupled to the tamper evident band (Fig 87, where 1080 and 1082 ends at the band), and a flexible gathered portion located between (Fig 72, divot of hinge 832 is gathered portion therebetween hinge ends, wherein the hinge is shown flexible in Figures 78 and 90) the first and second ends (Fig 84 shows coupled), 
		forming a guide tab extending between the first and second hinges (Figs 82 and 84, 1096 is between, is formed [0065]), the guide tab configured to guide the closure during an opening operation (Figs 90-92, 1096 is guiding the lid), 
     wherein at least a portion of each of the flexible gathered portion extends radially inward with respect to the interior surface of the closure shell (Fig 72, a portion of the gathered portion of 832 is shown extending radially inward with respect to the interior surface of the lid)
      and wherein each flexible gathered portion is configured to elongate and torsionally flex with respect to the remaining portion of the hinge when the closure shell undergoes an opening or closing operation ([0030] [0032] hinge links stretch (i.e. elongate) with tension force and are torqued with torsion force when in the open position).

Regarding claim 17, Rognard further teaches forming at least one retaining bead (EAFR71 the bead is formed [0065]) that extends inward from and circumferentially along the second interior surface of the tamper evident band (EAFR71, the bead is shown extending directly inward from the interior surface of the band 816 with 817, and is circumferential), 
wherein a first portion of the retaining bead (EAFR71, left from the viewer perspective, a lower portion of the bead) is vertically offset (EAFR71) from a second section of the retaining bead (EAFR71, right from viewer perspective, a higher section of the bead) and the second section of the retaining bead is positioned approximately beneath the hinge (EAFR71shows said right side higher section beneath the hinge) and configured to prevent the tamper evident band from moving over (see “retention” bead) a neck ring of the container (Fig 83 shows a container neck ring).

Regarding claim 18, Rognard further teaches obtaining the closure shell (Figs 81 and 84, lid 1014 is shown as having been already formed, thus the respective step of forming is anticipated) includes integrally forming the closure shell in accordance with a molding process (Rognard’s results are in accordance with a molding process because a similarly consistent integral material is formed as if it were made by molding; also, examiner points out no particular molding process is disclosed by applicant).

Regarding claim 19, Rognard further teaches obtaining the tamper evident band (Fig 71, 816 with band 817 is shown as having been already formed, thus the respective step of forming is anticipated) includes integrally forming the tamper evident band in accordance with a molding process (Rognard’s results are in accordance with a molding process because a similarly consistent integral material is formed as if it were made by molding; also, examiner points out no molding process is disclosed by applicant).

Regarding claim 20, Rognard further teaches coupling the closure shell (Fig 71, 816 with band 817 and the hinge are shown as having been already formed, thus the respective step of forming is anticipated) to the tamper evident band with the hinge includes integrally forming the hinge with the closure shell and the tamper evident band in accordance with a molding process (Rognard’s results are in accordance with a molding process because a similarly consistent integral material is formed as if it were made by molding; also, examiner points out no molding process is disclosed by applicant).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as clearly anticipated by Rognard, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Rognard in view of US 20110297682 issued to Kwon (hereinafter “Kwon”).
Regarding claim 13, Rognard further teaches a first protuberance (Fig 86, panel 1084) positioned on a first exterior surface (1084 shown positioned on an exterior surface of 1014) of the closure shell (1014) and a second protuberance (Fig 87, 1097) positioned on a second exterior surface (1097 shown positioned on an exterior surface of 816 with 817) tamper evident band (816 with 817), 
       wherein the first and second protuberances are configured to interact in order to maintain the closure shell (1014) in an open position (Fig 90 and [0318], 1084 engages during opening through 1098 interacting with 1096 and 1097 that deform, to “snap” 1098 and 1096 passed each other to maintain an open position) relative to the tamper evident band (Fig 90 shows that movement of 1014 is relative to the band).

Therefore, Rognard anticipates the claim.

Additionally, and in the alternative, if an argument may be made that the prior art does not specifically teach an entirety of the claim limitation, it would have been obvious to a person of ordinary skill in the art having the teachings of Rognard and Kwon before them at the time the application was filed, to further modify the protuberances.
Kwon teaches a first protuberance (Fig 22, tabs around wedge hole b) positioned on a first exterior surface (Fig 22, exterior surface of cap body 31) of a closure shell (Fig 22, cap body 31) and a second protuberance (Fig 22, wedge a) positioned on a second exterior surface (Fig 22, exterior surface of indication ring 33) of a tamper evident band (Fig 22, indication ring 33), 
       wherein the first and second protuberances are configured to interact in order to maintain ([0034] “opened and is fixed”) the closure shell in an open position (Fig 24, “open position” [0034]) relative to the tamper evident band.

The purpose of maintaining an open position via protuberances is to make a cap anti-loss and anti-idle-rotation ([0057]) that locks the cap body to the indication ring (abstract) to prevent repeated use of the cap body from being contaminated or lost ([0005]), avoid an unpleasant feeling of the cap body contact with a jaw or mouth, and not dirty the cap when pouring from container to container ([0007]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tamper evident band of Rognard with a guide tab as taught by Kwon in order to benefit the user to a more comfortable experience drinking contents from a container, advantageously prevent contamination of the cap that would otherwise cause wasting time cleaning, or disposal of said cap, leaving the container contents disadvantageously open to uncontrollable outside elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
BG 64208 B1 – closure with two hinges and guide tab (Fig 1, 21a, b & Figs 4-6, 25) 
CN 102652098 – (Figs 2, 7, 15-16) 
EP 3135600 – (Figs 3-4) 
FR 2785264 – (Figs 4, 8) 
WO 2019175740 – (Figs 16, 18-19, 22-23) 
US 20060219652 – dual hinge with guide tab (Fig 4, 38) 
US 20070221605 – dual hinge with guide tab (Fig 5, 38) 
US 20220081171 – bent and tensioned hinges (Fig 3, 19a, b and 21a, b) 
US 9108774 – (Figs 15-16)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733